Citation Nr: 0614060	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  04-11 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for glioblastoma 
multiforme, status post subtotal resection.  


REPRESENTATION

Veteran represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

M. Taylor, Counsel




INTRODUCTION

The veteran had active service from January 1991 to April 
1991.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Phoenix, 
Arizona, VA Regional Office (RO).   

This case has previously come before the Board.  In September 
2005, the matter was remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  


FINDING OF FACT

Glioblastoma multiforme, status post subtotal resection was 
not manifest during service or within one year of separation 
from service.  


CONCLUSION OF LAW

Glioblastoma multiforme status, post subtotal resection was 
not incurred in or aggravated by service nor may glioblastoma 
multiforme be presumed to have so been incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

Recently, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim which include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

The Court also held that the VCAA notice on the disability 
rating and effective date elements must be provided prior to 
an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Id.  In April 2004, the veteran was sent 
VCAA notification.  This notice predated the initial 
unfavorable decision.  Although the 4th and 5th elements were 
not addressed at this time, the Board herein is not granting 
service connection; thus, that matter is moot with no 
prejudicial error as addressed below.  

The notice of VCAA did not predate initial adjudication of 
the claim.  However, the claimant was provided notice which 
was adequate.  Following the April 2004 notice, the March 
2005 and January 2006 supplemental statements of the case 
constituted subsequent process.  The claimant has not shown 
how the error was prejudicial.  Moreover, the essential 
fairness of the adjudication was not affected.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).   The claimant was 
provided VCAA content-complying notice and proper subsequent 
VA process.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).   

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this case, the claimant was 
provided notice by letter dated in April 2004.  This letter 
notified the claimant of the substance of the VCAA, including 
the type of evidence necessary to establish entitlement to 
the benefit sought and whether or not the claimant or VA bore 
the burden of producing or obtaining that evidence or 
information.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), the RO essentially satisfied the notice 
requirements in this letter by: (1) informing the claimant 
about the information and evidence not of record that was 
necessary to substantiate the claim; (2) informing the 
claimant about the information and evidence the VA would seek 
to provide; (3) informing the claimant about the information 
and evidence the claimant was expected to provide; and (4) 
requesting the veteran inform the RO of any information or 
evidence the claimant wanted the RO to obtain and requesting 
that the claimant provide copies of any private treatment 
records in the claimant's possession that pertained to the 
claim.

As noted, the claimant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim for service connection, but the claimant was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  See Dingess, supra.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the claimant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the claimant's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

Further, the Board observes that neither the claimant nor the 
representative has contended or argued that any defect or 
deficiency in the VCAA notice that may possibly be present 
has resulted in any prejudice in the adjudication of her 
appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  


VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  In the 
circumstances of this case, a remand would serve no useful 
purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  



Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A.  § 1110.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303 (2005).  

Malignant tumors will be presumed to have been incurred in 
service if manifest to a degree of 10 percent within one year 
of discharge from service.  38 U.S.C.A. § 1101, 1110, 1112, 
1113 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 
(2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background

Service records reflect that the veteran was a flight nurse 
during service.  A July 1982 Reserve report of examination 
report notes no history of irradiation therapy.  

In May 1999, the veteran was seen at the Tucson Medical 
Center.  She had noticed memory loss during the past 4 
months, had headaches during the past several weeks and 
difficulty with concentration and numbers.  Her past history 
reflected she was a RN in oncology, participation in Desert 
Storm, and currently flying corporate jets as a pilot.  

A private record of treatment, dated in October 1999, 
reflects a diagnosis of glioblastoma, right frontal area. 

In February 2001, the veteran's private physician stated that 
it was medically possible that her glioblastoma tumor was 
linked to her service in the Persian Gulf environment.  The 
examiner added that her work as a flight nurse would have 
included exposure to radiation in the form of microwave 
energy, such as that used in radar.  The examiner stated that 
there was sufficient evidence of an association between that 
type of exposure and various brain tumors.  

On VA examination in March 2001, the examiner stated that the 
etiology of the veteran's high-grade brain tumor was unknown.  
In an April 2001 addendum, the examiner stated that there was 
no known association between the veteran's tumor and service.  
The addendum notes that the only known risk factor was prior 
cranial irradiation, and chronic petroleum chemical exposure.  
The vast majority was noted to be spontaneous.  

In a January 2002 letter, the veteran's private doctor 
elaborated on his February 2001 opinion, stating the 
following:

There has been considerable controversy 
on the association of neoplasms of the 
brain and exposure to microwave 
radiation.  At the time of my initial 
statement [in] February 2001, there was 
literature, especially related to 
cellular phone use on the topic.  The 
most important article showed that 
cellular phone use increased the risk of 
brain tumors by 2:40 to 2.45 times the 
expected rate of occurrence.  Hardell L. 
Nasman A. Pahlson A. Hallquist A. 
Hansson Mild K.  Use of cellular 
telephones and the risk for brain 
tumors:  A case-control study.  
International Journal of Oncology.  
15(1):113-6, 1999 Jul.  

Since that time, other articles have 
been published that indicate that 
cellular phone microwave radiation may 
not increase the risk of brain tumors, 
and that more study is needed.  "These 
data do not support the hypothesis that 
the recent use of hand-held cellular 
telephones causes brain tumors, but they 
are not sufficient to evaluate the risks 
among long-term, heavy users and for 
potentially long induction periods."  
Ref, Inskip PD. Tarone RE. Hatch EE. 
Wilcosky TC. Shapiro WR. Selker RG. Fine 
HA. Black PM. Loeffler JS. Linet MS. 
Cellular-telephone use and brain tumors.  
New England Journal of Medicine.  
344(2): 79-86, 2001.  

Further, there is evidence that radio 
frequency and microwave radiation do 
increase the incidence of various 
cancers.  Richter E. Berman T. Ben-
Michael E. Last R. Westin JB.  Cancer in 
radar technicians exposed to 
radiofrequency/microwave radiation:  
sentinel episodes.  International 
Journal of Occupational & Environmental 
Health.  6(3): 187-93, 2000 Jul-Sep.

Further, there is strong evidence that 
radiation exposure is related to the 
type of tumor that [the veteran] has, 
Glioblastoma.  Zuccarello M. Sawaya R. 
deCourten-Meyers G. Glioblastoma 
occurring after radiation therapy for 
meningioma:  case report and review of 
literature.  Neurosurgery.  19(1):  114-
9, 1986 Jul. Piatt JH. Blue JM. Schold 
SC. Burger PC. Glioblastoma multiforme 
after radiotherapy for acromegaly.  
Neurosurgery, 13(1): 85-9, 1983 Jul.  

I now understand that the evidence is 
not sufficient as I had originally 
stated to prove an association, but the 
evidence also does not refute the 
relationship.  She worked in parts of 
the aircraft that could have exposed her 
to radiation that potentially caused 
brain tumors.  Therefore it remains 
possible that there is an association.  

In a January 2003 VA opinion, the assessment was status post 
subtotal resection of butterfly glioblastoma multiforme.  The 
veteran stated that in 1999, her family noticed progressive 
difficulties with memory impairment and speech difficulties, 
and that she was subsequently found to have a butterfly 
glioblastoma multiforme.  The examiner indicated that 
research had been undertaken on the issue of the relationship 
between radiation exposure via radar equipment in an aircraft 
and the development of brain tumors.  The examiner stated the 
following:  

It is feasible that this veteran's 
radiation exposure while on active duty 
resulted in her brain tumor, however 
insufficient understanding of risk 
factors for brain tumors exists to state 
this with certainty.  (Am J epidemiology 
1996 Mar 1:143 (s): 480-6; lancet 1996 
Dec 4:354(9195); 2029-31; occup med 1987 
Jul;29(7); 601-4.  

In a July 2003 addendum to the January 2003 VA opinion, the 
examiner stated that he was not an expert on epidemiology or 
oncology and could only serve to present the medical evidence 
on behalf of the veteran as he knew it.  The examiner noted 
that, in general, the more recent the exposure, the less 
likely it was to cause malignancy, especially brain tumors.  
He noted that military exposure, however, was associated with 
earlier presentation of brain tumors than had been previously 
regarded.  He added that a recent review of the topic was 
found in Richter ED. Berman T. Levy O.  Brain cancer with 
induction periods of less than 10 years in young military 
radar workers.  Archives of Environmental Health. 57 (4) 
:270-2 Jul-Aug.  The examiner stated that, therefore, he 
would speculate that military exposure was twice as likely to 
be the associated factor rather than the civilian exposure.  

In a December 2005 VA opinion, the examiner stated that there 
was not enough scientific evidence to conclude that it was at 
least as likely as not that the veteran's glioblastoma 
multiforme was related to radar/microwave exposure in 
service.  The examiner added that such a conclusion would 
require speculation beyond what was warranted by the current 
state of knowledge.  The opinion notes that a VA oncologist 
who specialized in brain cancer was consulted and concurred 
in this opinion.  The examiner noted that literature reviewed 
revealed that non-ionizing radiation, including microwave 
(radar) frequencies had not been established as a risk factor 
for brain cancers, including glioblastoma.  The opinion notes 
that although some studies had suggested a possible increased 
risk of brain cancer related to non-ionizing radiation, the 
evidence was scant and contradictory, and the consensus was 
that it was an area that required ongoing study.  The 
examiner noted that in UpToDate, a group of Harvard 
University brain cancer experts, composed of an 
epidemiologist, an oncologist, and a neurologist, stated 
that, 'The only firmly established environmental risk factor, 
ionizing radiation, and predisposition in identified 
syndromes account for only a fraction of incident cases.  
Possible causative factors which require further 
investigation include non-ionizing radiation, physical and 
acoustic trauma, dietary nitrosamines and certain 
infections.'  

Analysis

Initially, the Board notes there has been no assertion of  
combat.  Thus, the provision s of 38 U.S.C.A. § 1154(b) are 
not applicable.  (West 2002 & 2005).

The issue as to whether the veteran's glioblastoma 
multiforme, status post subtotal resection is related to 
service requires competent evidence.  The veteran is 
competent to report her symptoms.  While the record reflects 
she was a flight nurse during service, the Board accords the 
opinion of the objective medical doctors to be more 
probative.  The most probative evidence establishes that 
glioblastoma multiforme, status post subtotal resection is 
not related to service.  At this time, there is no competent 
evidence of glioblastoma multiforme during service or within 
one year of separation.  Rather, the May 1999 evaluation 
reflects a remote post service onset with memory loss, 
headaches, and impairment of concentration occurring within 4 
months of the evaluation.  Although the May 1999 examiner 



noted her history as a nurse in oncology, participation in 
Desert Storm, and her current pilot experience, such was 
merely factual rather than the examiner establishing an 
etiology at the time. 

The February 2001 examiner noted that while a relationship 
was possible between the veteran's glioblastoma multiforme 
and radar/microwave exposure in service, there was 
insufficient evidence to prove an association.  To the extent 
that the March 2001 examiner noted a risk factor to be 
chronic petroleum chemical exposure, the examiner 
specifically stated that the etiology of the veteran's brain 
cancer was unknown, noting no known association between her 
tumor and service.  The January 2003 examiner stated that, 
although possible, there was an insufficient understanding of 
risk factors.  While the examiner speculated that service was 
twice as likely to be an associated risk factor, mere 
speculation is not a basis for service connection.  Stegman 
v. Derwinski, 3 Vet. App. 228, 230 (1992) (holding that there 
was a plausible basis for the Board's decision that a 
disability was not incurred in service where even the medical 
evidence favorable to the veteran's claim did little more 
than suggest the possibility that the veteran's illness might 
have been caused by his wartime radiation exposure).  Thus, 
the opinion is neither positive nor negative evidence of a 
link between the veteran's glioblastoma multiforme and 
service.  Further diminishing the probative value of the 
opinion is the fact that the examiner in not an expert in the 
field of oncology or epidemiology.  The December 2005 VA 
examiner, in concert with an oncologist, specifically stated 
there was not enough scientific evidence to relate 
glioblastoma multiform to radar/microwaves, and that such a 
conclusion would require speculation.  The examiner noted 
that studies suggesting increased risk of brain cancer to 
non-ionizing radiation was scant and contradictory.  The 
Board finds there is insufficient evidence to support a 
finding that the veteran's glioblastoma multiforme is related 
to service.  Lastly, there is no evidence of chronic 
petroleum exposure during service.  



The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  


ORDER

Service connection for glioblastoma multiforme, status post 
subtotal resection is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


